                  Case 3:20-cr-00442-SI Document 25 Filed 10/23/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        Fax: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR 20-71406 MAG
                                                     )
14            Plaintiff,                             ) NOTICE WITHDRAWING REQUEST THAT THE
                                                     ) RELEASE ORDER BE STAYED
15       v.                                          )
                                                     )
16   ADRIAN KYLE BENJAMIN,                           )
                                                     )
17            Defendant.                             )
                                                     )
18                                                   )

19
20            On October 8, 2020, Magistrate Judge Nathanael Cousins ordered Benjamin released on a
21 $25,000 unsecured bond, signed by a surety and requiring the surety also to be a custodian. The United

22 States moved the district court (Hon. Edward M. Chen) to revoke the release order and to order

23 Benjamin detained. See Dkt 13 (memorandum in support of motion); 19 (reply in support of motion).

24 The district court heard the motion on October 14, and remanded the case back to Magistrate Judge

25 Cousins for the imposition of revised and additional conditions. See Dkt 20 (remand order); Dkt 23. On

26 October 19, 2020, the United States filed a supplemental memorandum in support of detention. See Dkt

27 23.

28            A second detention hearing was held before Magistrate Judge Nathanael Cousins on October 22,

     NOTICE WITHDRAWING STAY REQUEST
     CR 20-71406 MAG                                1
                Case 3:20-cr-00442-SI Document 25 Filed 10/23/20 Page 2 of 2




 1 2020, during which defendant was ordered released on the revised and additional conditions ordered by

 2 the district court. See Dkt 24. The release order, upon the United States’ request, was stayed until noon

 3 on October 23, 2020. Having considered its options for review and appeal, the United States withdraws

 4 its request that the release order be stayed.

 5

 6

 7 DATED: October 23, 2020                                      Yours sincerely,

 8                                                              DAVID L. ANDERSON
                                                                United States Attorney
 9

10
                                                                _______/s/___________________
11                                                              MOHIT GOURISARIA
                                                                Assistant United States Attorney
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     NOTICE WITHDRAWING STAY REQUEST
     CR 20-71406 MAG                                 2
